DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the external fuel source" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammonds (US 5,992,473).
Regarding Claim 1:
Hammonds teaches a fuel tank (10) for an internal combustion engine comprising: a hollow body (inside of 10, Fig 1) defining an internal reservoir configured for holding liquid fuel and a fuel fill opening (via 18) at top configured for adding the fuel to the tank; a fuel pump (46) having a pump housing (24) suspended (Fig 2) in the reservoir from the fuel fill opening; wherein the pump housing comprises an internal cavity (along 59) defining a fuel fill pathway (along 24) between the fuel fill opening of the tank and the reservoir (Fig 2).
	Regarding Claim 2:
Hammonds teaches the cavity of the pump housing is configured for receiving and adding fuel from an external fuel source (via 58 and 60) to the fuel tank via the fuel fill opening (Fig 2).
	Regarding Claim 3:
Hammonds teaches  the fuel fill opening and cavity are collectively configured for at least partial insertion of a fueling nozzle (58) therein associated with the external fuel source to direct the fuel dispensed from the fueling nozzle through the pump housing and into the reservoir of the fuel tank (Fig 2).
	Regarding Claim 4:
Hammonds teaches the pump housing includes an annular upper housing unit (26) rotatably coupled (via 28) to the fuel fill opening in the fuel tank, and a lower housing unit (30) removably coupled (via 16 and 32) in turn to the upper housing unit.
	Regarding Claim 5:
Hammonds teaches the upper housing unit comprises open top (Fig 2) and bottom ends forming part of the fuel fill pathway.
	Regarding Claim 6:
Hammonds teaches the upper housing unit is rotatably engaged with a detachable fuel cap (18) which closes a top opening of the upper housing unit leading to the fuel fill fluid pathway.
	Regarding Claim 7:
Hammonds teaches an exposed upper section located above a top wall of the fuel tank and a cylindrical lower section extending downwards from the upper section into the reservoir (Fig 2, where the nozzle in inserted into the pump housing).
	Regarding Claim 8:
Hammonds teaches the upper section of the upper housing unit includes a radially extending fuel dispensing nozzle (58) configured for securement of a fuel supply tube (60) thereto.
	Regarding Claim 9:
Hammonds teaches the lower housing unit is upwardly slideably insertable inside the lower section of the upper housing unit (Fig 2, via 16).
	Regarding Claim 10:
Hammonds teaches the lower section of the upper housing unit includes a plurality of radially protruding lugs (30) rotatably engaging an annular lip of the fuel tank inside the fuel fill opening.
	Regarding Claim 11:
Hammonds teaches the lower housing unit comprises a vertically-extending longitudinal concavity which is laterally open and forms part of the fuel fill pathway (Fig 2).
	Regarding Claim 12:
Hammonds teaches the lower housing unit has a C-shaped body in transverse cross section (Fig 2).
	Regarding Claim 13:
Hammonds teaches the longitudinal concavity is configured to receive the fuel from the upper housing unit in a vertical direction and introduce the fuel to the reservoir in a lateral direction through the pump housing (Fig 2).
	Regarding Claim 14:
Hammonds teaches the fuel pump housing is configured and operable to dispense fuel (via 22) from the reservoir back through the fuel fill opening in the upper housing unit of the fuel pump (Fig 2).
	Regarding Claim 15:
Hammonds teaches a bottom end of the fuel pump does not engage a bottom wall of the fuel tank opposite to the fuel fill opening (Fig 2).
	Regarding Claim 16:
Hammonds teaches the fuel tank has a unitary monolithic construction (Fig 2, once all assembled it is considered unitary).
	Regarding Claim 17:
Hammonds teaches a fuel pump assembly comprising: a pump housing (24) including an annular upper housing unit (26) and a vertically elongated lower housing unit (30) removably coupled (via 16 and 32) thereto; the upper housing unit configured for detachable coupling (via 28) to a fuel fill opening (via 18) in a fuel tank (10) through which fuel is added to the tank, the upper housing unit including an internal cavity (Fig 2); the lower housing unit having a longitudinal concavity in fluid communication with the internal cavity of the upper housing unit (Fig 2); and a fuel pump (46) coupled to the lower housing unit.
	Regarding Claim 18:
Hammonds teaches the longitudinal concavity is configured to receive the fuel from the cavity of the upper housing unit in a vertical direction and introduce the fuel into a reservoir of the tank in a lateral direction from the lower housing unit (Fig 2).
	Regarding Claim 19:
Hammonds teaches the pump housing is supported in a vertically suspended manner from the fuel fill opening of the tank and extend (Figs 2 – 4) for substantially an entire height of the tank inside the reservoir.
	Regarding Claim 20, as best understood:
Hammonds teaches the fuel fill opening of the tank and pump housing are collectively configured for at least partial insertion of a fueling nozzle (58) therein associated with the external fuel source (60), the fuel fill opening and pump housing defining an only fuel fill pathway for adding fuel to the tank (Fig 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747